 Case 2:20-cv-00263-Z-BR Document 28 Filed 03/02/21                    Page 1 of 6 PageID 690



                           UNITED STATES DISTRICT COURT                                       FILED
                        FOR THE NORTHERN DISTRICT OF TEXAS                               March 02, 2021
                                 AMARILLO DIVISION                                        KAREN MITCHELL
                                                                                      CLERK, U.S. DISTRICT COURT
SIMON GARCIA, REBECCA GARCIA,                       )
JOSE CAMPOS, and CHRISTOPHER                        )
GARCIA                                              )
                                                    )
        Plaintiffs,                                 )
                                                    )
vs.                                                 )   Case No. 2:20-cv-00263-Z
                                                    )
SWIFT BEEF COMPANY, MANNY                           )
GUERRERO, ASHLEY HENNING,                           )
JACOB MONTOYA, and DONNA                            )
ESTRADA,                                            )
                                                    )
        Defendants.                                 )

                           DEFENDANTS’ SUR-REPLY IN
                  OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND

        Defendants hereby file their Sur-Reply in Opposition to Plaintiffs’ Motion to Remand

(“Sur-Reply”) and state as follows:

                                              Argument

        In their Reply to Defendants’ Response to Motion to Remand [ECF 25] (“Reply”),

Plaintiffs cite two new cases from the Northern District of Iowa involving Tyson Foods, Inc.

(“Tyson”). (See Reply at 2-5.) Because those opinions were not addressed in prior briefing,

Defendants file this short Sur-Reply to address them.

A.      The Iowa decisions are inapposite because they do not address key issues in this case.

        The primary basis for the Iowa Court’s decision to remand the cases involving Tyson does

not apply to this case. In both of those cases, the plaintiffs expressly stated that their allegations

did not involve any conduct that took place after the Executive Order was issued on April 28, 2020.

See Fernandez v. Tyson Foods, Inc., No. 20-CV-2079-LRR, 2020 WL 7867551, at *7 (N.D. Iowa

Dec. 28, 2020) (“Plaintiff argues that he ‘did not sue Tyson for actions taken after [Isidro]


Defendants’ Sur-Reply in Opposition to Plaintiffs’ Motion to Remand                            Page 1
    Case 2:20-cv-00263-Z-BR Document 28 Filed 03/02/21                    Page 2 of 6 PageID 691



Fernandez died on April 26[, 2020],’ and, therefore, it is ‘irrelevant whether or not the company

was acting under a federal officer as of April 28[, 2020].’”); ECF 25-4 at 14 [Buljic v. Tyson Foods,

Inc., 20-CV-2055-LRR (N.D. Iowa Dec. 28, 2020)] (“Plaintiffs argue that they ‘did not sue Tyson

for actions taken subsequent to President Trump’s April 28[, 2020] Executive Order.’”).) Indeed,

the Court notes several times that the alleged conduct took place before April 28, 2020. See

Fernandez, 2020 WL 7867551, at *12-14 (noting in each section of the Court’s analysis that the

Executive Order was issued after the relevant events alleged in the petition).

        Unlike the plaintiffs in the Iowa cases, Plaintiffs in this case admit the Executive Order

applies to at least some of their claims. (See ECF 14 at 18 (“And even for the portions of Plaintiffs’

claims that arise after the April 2, 2020 [sic], executive order . . . .”) (emphasis added).) Similarly,

Plaintiffs only allege that one of them—Simon Garcia—was infected with COVID-19 before the

Executive Order was issued. (See ECF 14-1 at ¶ 15 (“Plaintiff Simon Garcia became extremely

ill with COVID-19, was hospitalized on or about April 18, 2020.”).) Plaintiffs do not say when

the other three of them allegedly became infected and do not contend it was before the Executive

Order was issued. (See id. at ¶¶ 16-18 (omitting information regarding the timing of infection for

Plaintiffs Rebecca Garcia, Jose Campos, and Christopher Garcia).)

        Because the Iowa Court’s decisions were based primarily on the fact that the relevant

conduct in the Tyson cases took place before the Executive Order was issued and that the Executive

Order was, therefore, inapplicable to the plaintiffs’ claims, the Iowa Court’s decisions do not

address the circumstances of this case—allegations that Defendants are liable for conduct that took

place after the Executive Order was issued. Thus, the Court should not consider the Iowa Court’s

decisions when ruling on the Motion to Remand. 1


1
  The Iowa cases are also inapplicable because they do not address the issues of diversity jurisdiction and
fraudulent joinder—issues this Court must address in ruling on the Motion to Remand. (See ECF 20 at 21-


Defendants’ Sur-Reply in Opposition to Plaintiffs’ Motion to Remand                                 Page 2
 Case 2:20-cv-00263-Z-BR Document 28 Filed 03/02/21                         Page 3 of 6 PageID 692



B.      This Court should also ignore the Iowa court decisions because they are not binding
        and they are incorrect.

        This Court should not consider the Iowa Court’s decisions because the decisions are not

binding—or even persuasive—and the Iowa Court erred in its decisions. As an initial matter, the

Supreme Court has made it clear that district court decisions do not constitute binding precedent.

See Camreta v. Greene, 131 S. Ct. 2020, 2033 n.7 (2011) (“‘A decision of a federal district court

judge is not binding precedent in either a different judicial district, the same judicial district, or

even upon the same judge in a different case.’”). And while such decisions may be persuasive,

that is only when the decisions are relevant and correctly apply the law. As shown above, the Iowa

decisions are not relevant to this case because the Court’s reasoning there does not apply to the

facts of this case. But the decisions are also not persuasive because Iowa court did not correctly

apply the law.

        With respect to the issue of federal question jurisdiction, the Iowa court appears to have

limited its analysis to whether the plaintiffs’ claims arose under federal law. See Fernandez, 2020

WL 7867551, at *14 (“Upon review of the Petition, the court finds that the Petition does not assert

federal claims, but rather asserts common law tort claims for negligence and fraudulent

misrepresentation. . . Furthermore, Plaintiff’s negligence and fraudulent misrepresentation claims

do not allege a cause of action created by a federal statute.”). But plaintiffs may not avoid federal

jurisdiction through artful pleading when their claims necessarily raise significant federal issues.

Indeed, the Supreme Court has ruled that federal question jurisdiction exists when state-law claims

“nonetheless turn on substantial questions of federal law.” Grable & Sons Metal Products, Inc. v.

Darue Engineering & Manufacturing, 545 U.S. 308, 312 (2005). And here, Plaintiffs’ claims



25 (explaining that the Court has diversity jurisdiction because the Individual Defendants were fraudulently
joined); see also ECF 1 at 16-18 (removing the case based on diversity jurisdiction and fraudulent joinder).)


Defendants’ Sur-Reply in Opposition to Plaintiffs’ Motion to Remand                                   Page 3
 Case 2:20-cv-00263-Z-BR Document 28 Filed 03/02/21                    Page 4 of 6 PageID 693



require the Court to evaluate the propriety of federal guidance and guidelines, including the April

28, 2020 Executive Order and guidelines issued by the CDC and OSHA regarding workplace

safety.

          To the extent the Iowa court held that federal jurisdiction does not exist because its

plaintiffs’ claims regarding workplace safety did not implicate such guidelines, this Court should

reach the opposite conclusion. See Fernandez, 2020 WL 7867551, at *14 (“refences to CDC

guidelines and OSHA standards in the Petition are for purposes of measuring Defendants’

negligence and not claims for relief under CDC guidance or OSHA regulations”). The issue of

whether Defendants followed (or were required to follow) CDC and OSHA guidelines raises a

crucial federal question regarding which workplace safety standards—state or federal—apply

during a national emergency. Moreover, Plaintiffs in this case expressly allege Defendants were

negligent because Defendants purportedly failed to follow CDC guidelines for meatpacking plants.

(See ECF 14-1 at ¶ 29(e).) Thus, the issue of whether Defendants followed federal guidelines—

including the circumstances in which such guidelines apply and how they should be construed—

is a key component of Plaintiffs’ negligence claim and gives rise to federal jurisdiction.

          Similarly, the Iowa court erred in holding that “the alleged conduct in Plaintiff’s Petition

is not connected or associated in any manner with the directions of a federal officer” because “[n]o

federal officer directed Tyson to keep its Waterloo facility open in a negligent manner . . . .”

Fernandez, 2020 WL 7867551, at *13 (emphasis added). In reaching this conclusion, the Iowa

court improperly assumed Tyson acted in a negligent manner. But the burden is on plaintiffs—

both in the Iowa cases and here—to prove the defendants acted negligently and in a manner

contrary to the federal guidance and directives they were given. Rather than presupposing the

plaintiffs will succeed on their claims and that Tyson did not follow the federal directives, the Iowa




Defendants’ Sur-Reply in Opposition to Plaintiffs’ Motion to Remand                            Page 4
    Case 2:20-cv-00263-Z-BR Document 28 Filed 03/02/21                      Page 5 of 6 PageID 694



court should have recognized that plaintiffs’ allegations created the specific disputed federal issue

that gives rise to federal jurisdiction.

        Finally, it should be noted that Tyson has appealed the Iowa court’s decisions. 2 At the very

least, Tyson’s appeal shows that Tyson believes the Iowa court erred. The appeal will also require

the Eighth Circuit to review the district court’s legal determinations de novo. Thus, to the extent

this Court considers the Iowa court’s decisions, it should do likewise and determine how to apply

the law de novo rather than relying on the Iowa court’s legal analysis.

                                               Conclusion

        For all the reasons explained above and in Defendants’ Response to Plaintiffs’ Motion to

Remand [ECF 20], Defendants respectfully request that Plaintiffs’ Motion to Remand be denied

and that Defendants be granted all other and further relief to which they are entitled either at law

or in equity.




2
  For the Court’s convenience, Defendants are including copies of Tyson’s notices of appeal in Defendants’
Appendix in Support of their Sur-Reply in Opposition to Plaintiffs’ Motion to Remand (“Sur-Reply
Appendix”) filed concurrently herewith. (See Sur-Reply App. at 3-12.) The Court may take judicial notice
of the fact that Tyson filed the notices of appeal because that fact “can be accurately and readily determined
from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).


Defendants’ Sur-Reply in Opposition to Plaintiffs’ Motion to Remand                                    Page 5
 Case 2:20-cv-00263-Z-BR Document 28 Filed 03/02/21                    Page 6 of 6 PageID 695



                                                        Respectfully submitted,

                                                        /s/ Alexander Brauer
                                                        Alexander Brauer
                                                        Texas State Bar No. 24038780
                                                        abrauer@baileybrauer.com
                                                        Clayton E. Bailey
                                                        Texas State Bar No. 00796151
                                                        cbailey@baileybrauer.com
                                                        Benjamin L. Stewart
                                                        Texas State Bar No. 24046917
                                                        bstewart@baileybrauer.com
                                                        Adam Bell
                                                        Texas State Bar No. 24101500
                                                        abell@baileybrauer.com
                                                        BAILEY BRAUER PLLC
                                                        Campbell Centre I
                                                        8350 N. Central Expressway, Ste. 650
                                                        Dallas, Texas 75206
                                                        Telephone: (214) 360-7433
                                                        Facsimile: (214) 360-7435
                                                        -and-
                                                        Matt W. Sherwood
                                                        State Bar No. 24066063
                                                        msherwood@bf-law.com
                                                        BROWN & FORTUNATO, P.C.
                                                        905 S. Fillmore, Suite 400
                                                        Amarillo, TX 79101
                                                        Telephone: (806) 345-6300
                                                        Facsimile: (806) 345-6363

                                                        ATTORNEYS FOR DEFENDANT
                                                        SWIFT BEEF COMPANY


                                  CERTIFICATE OF SERVICE
        On January 19, 2021, I filed the foregoing document with the clerk of court for the U.S.
District Court, Northern District of Texas. I hereby certify that I have served the document on all
counsel of record by a manner authorized by Federal Rule of Civil Procedure 5(b)(2).

                                                        /s/ Alexander Brauer
                                                        Alexander Brauer




Defendants’ Sur-Reply in Opposition to Plaintiffs’ Motion to Remand                            Page 6
